                Case 1:17-cr-00137-JGK Document 357 Filed 11/25/19 Page 1 of 1




Miedel & 1\llysliwiec

                                                                                        November 25, 2019
ByECF
Hon. John G. Koeltl
United States District Judge
United States District Court
Southern District of New York
                                                                      USDC SDNY
500 Pearl Street
                                                                      DOCUMENT
New York, NY I 0007                                                   ELECTRONICALLY FILED

         Re:          United States v. Michelle Landoy                DOC#              ~   Af ·n:;;--·
                                                                      DATE FILED: _.-~ :' ~:.L.'J-··
                      17 Cr. 137 (JGK)

Dear Judge Koeltl:

        I represent Michelle Landoy in the above captioned matter. As this Court is aware, Ms. Landoy
is currently released on bond pending sentencing, with conditions limiting her travel to the Southern and
Eastern Distri_cts of New York. Ms. Landoy has been compliant with the conditions of her supervision.

        I am writing to request permission for Ms. Landoy to take a one-day trip to Philadelphia,
Pennsylvania on Tuesday, November 26, 2019. Ms. Landoy will advise her Pretrial Officer of her
complete itinerary. Neither the government nor the Pre-Trial Services Office takes a position on this
request.

         Thank you for the Court's consideration of this request.

                                                         Very truly yours,

                                                                Isl

           APPLICATION GRANTED                           Aaron Mysliwiec
                                                         Attorney for Michelle Landoy
             . SOORDERED
            -.·._-:          tJ~.
                 ohn G. Koeltl, U.S.D.J.

      11/J1tft7.
cc:      AUSAs David Abramowicz, Kristy Greenberg, and Michael Neff (by ECF)
